OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the opinion by Justice Joseph P. Sullivan at the Appellate Division (87 AD2d 232). We add that (1) subdivision 3 of section 388 of the Vehicle and Traffic Law expressly makes the liability of lessor and lessee joint and several, and (2) there was no due process violation because the lessor’s agent gave permission in fact and had the authority under Hendon’s contract with Midtown to refuse to do so.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons.